Morphy, J.
This suit is brought by the plaintiff as. assignee
of the bankrupt Antoine Jonau, liquidating partner of the late mercantile firm of Jonau, Metoyer & Co., composed of Jonau, Auguste Metoyer, and Emilien Larrieu. The object of it is, to re^ cover of Auguste Metoyer, one of the late partners., the amount of certain notes which, after the dissolution of the partnership, and in settlement of a debt he owed to it, he subscribed to the order-of the firm. The defendant excepted to the capacity in which the plaintiff instituted this suit, and denied his right to sue. This ex ception having been sustained, and the suit dismissed, the plain-; tiff has appealed.
The plaintiff’s capacity and right to sue are, in our opinion, sufficiently shown by a certified copy, which we find in the record, of a decree of the United States District Court for the Eastern District of Louisiana sitting in Bankruptcy, which appoints him assignee of the' said bankrupt. The same decree orders, that the said J. E. Faures shall give security in a bond to the United States, with two sufficient sureties to be approved of by the Court, in the sum of $25,000, conditioned for the due and faithful discharge of all his duties as such assignee, &c.* This appointment is *77an absolute one. We are not to presume that the clerk delivered this certificate to the plaintiff before he had complied with the orders of the court. At all events, we think that the plaintiff has made a sufficient showing, on an exception so vague as thát taken by the defendant, which does not state the grounds on which the plaintiff’s capacity and right to sue are denied,
Dunbar, Hyams, and Elgee, for the appellant.
P. A. Morse, and Roysdon, for the defendant.
It is, therefore, ordered, that the judgment of the District Court be reversed, that the exception be overruled, and that the case be remanded to be proceeded in according to law; ihe defendant and appellee paying the costs of this appeal.

 The copy was in the following words :
“ United States District Covet, Eastern District of Louisiana. Sitting in Bankruptcy, 4-pril 9th, 1842. Present, the Hon. T. H. McCaleb, Judge.
In the matter of the petition of Antoine 1 yg JpNAU, to be declared a bankrupt. £
. The petition and proofs having been inspected and considered b.y the court, and being found in conformity with the requirements of the act of Congress, it is, therefore, ordered, that Antoine Jonau of New Orleans, be, and he is hereby declared and decreed bankrupt, pursuant to the act of Congress entitled, “ an act to establish a Uniform System of Bankruptcy throughout the United States,” passed August 19, 1841, It is further ordered, that John E- Faures of New Orleans, be, and he is accordingly hereby appointed assignee of the estate of the said bankrupt, and that the said John E. Faures give security in a bond to the United States, with two sufficient sureties, to he approved of by the court, in the sum of twenty-five thousand dollars, conditioned for the due and faithful discharge of all his duties as such assignee, and his compliance with the orders and directions of the court. And it is further ordered, that the clerk do certify and cause to be delivered this order to the said assignee.
Clerk’s office, April 19th, 1842. I, N. R. Jennings, Clerk of the United States District Court for the Eastern District of Louisiana-, do certify that the above orders and *77decrees were this day made by the court, and duly entered in the Docket of Bankrupt Proceedings.
N. R. Jennings,
To John E. Fauk.es, Clerk of the United States District Court,
Assignee. Eastern District of Louisiana.